Case 5:19-cv-00371-DSF-SP Document 14 Filed 04/10/19 Page 1 of 2 Page ID #:43



 1   NATHAN C. VOLHEIM
     nvolheim@sulaimanlaw.com
 2   SULAIMAN LAW GROUP, LTD.
 3   2500 South Highland Avenue, Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
 5   Attorney for Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9

10    JOLONDA L. BARNETT-WEST,                       Case No. 5:19-cv-00371-DSF-SP
11                       Plaintiff,                  NOTICE OF SETTLEMENT
12           v.
13
      WHEELS FINANCIAL GROUP, LLC
14    d/b/a LOANMART,
15                       Defendant.
16

17                                      NOTICE OF SETTLMENT
18
            PLEASE TAKE NOTICE JOLONDA L. BARNETT-WEST (“Plaintiff”), hereby notifies
19

20   the Court that the Plaintiff and Defendant, have settled all claims between them in this matter and

21   are in the process of completing the final closing documents and filing the dismissal. The Parties

22   anticipate this process to take no more than 60 days and request that the Court retain jurisdiction
23
     for any matters related to completing and/or enforcing the settlement. The Parties propose to file a
24
     stipulated dismissal with prejudice with 60 days of submission of this Notice of Settlement and
25
     pray the Court to stay all proceedings until that time.
26
     Respectfully submitted this 10th day of April 2019.
27

28
                                                        1
Case 5:19-cv-00371-DSF-SP Document 14 Filed 04/10/19 Page 2 of 2 Page ID #:44



 1                                                          s/ Marwan R. Daher
                                                            Marwan R. Daher
 2                                                          Admitted Pro Hac Vice
 3                                                          Sulaiman Law Group, Ltd.
                                                            2500 S. Highland Avenue, Suite 200
 4                                                          Lombard, IL 60148
                                                            (630) 575-8181
 5                                                          mdaher@sulaimanlaw.com
                                                            Attorney for Plaintiff
 6

 7                                     CERTIFICATE OF SERVICE

 8             I hereby certify that I today caused a copy of the foregoing document to be electronically

 9   filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of
10
     record.
11

12                                                          s/ Marwan R. Daher
                                                            Marwan R. Daher
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
